Title: From Alexander Hamilton to the Directors of the Bank of New York, 25 January 1795
From: Hamilton, Alexander
To: Directors of the Bank of New York


Gentlemen:
Treasury Dept., January 25, 1795.
You were so obliging as to cause it to be intimated that the payment of the loan of two hundred thousand dollars had of your Institution might be deferred if the service of the United States should require it.
It will be a great convenience to this Department to avail itself of the permission, so as to defer the reimbursement of the principal of that sum to a year from its commencement. The interest can be paid at such periods as are agreeable to you.
I cannot let slip this opportunity of thanking, for the last time, the Directors of the Bank of New York for that decided, prompt support of my administration which they have upon every occasion given. It has made a lasting impression on my heart.
With great consideration and esteem,   I have the honor to be, Gentlemen, your obedt. servant,

Alexander Hamilton
To the Directors ofthe Bank of New York.

